NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Supplement dated June 24, 2013 to the Summary Prospectus dated March 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the Summary Prospectus is amended as follows: 1. The information under the section “Portfolio Managers,” within the heading “Portfolio Management,” on page 5 of the Summary Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Gary Chropuvka Managing Director and Head of Quantitative Investment Strategies – Customized Beta Strategies, GSAM Since 2013 Matthew Hoehn Vice President, GSAM Since 2011 Amna Qaiser Vice President, GSAM Since 2012 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
